Cite as 2017 Ark. App. 527


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-17-162



                                                 Opinion Delivered   October 18, 2017

   BILLY NEWBY                            APPEAL FROM THE ARKANSAS
                                APPELLANT WORKERS’ COMPENSATION
                                          COMMISSION
   V.                                     [NO. G203661]

   CENTURY INDUSTRIES, INC.,
   TRAVELERS INDEMNITY
   COMPANY OF AMERICA, AND
   DEATH AND PERMANENT TOTAL
   DISABILITY TRUST FUND         AFFIRMED
                       APPELLEES

                          BRANDON J. HARRISON, Judge

        Billy Newby appeals the Arkansas Workers’ Compensation Commission’s adverse

decision. He argues (1) that the Commission’s finding that he failed to prove he sustained

a compensable lower-back injury is not supported by substantial evidence and (2) that he

was entitled to continued medical benefits and treatment for his compensable cervical

trapezius injury. We affirm.

                                        I. Background

        In March 2016, Newby, who was not represented by a lawyer, testified in a hearing

before the administrative law judge that he is a fifty-eight-year-old manual laborer with a

high school education.         The parties stipulated that an employee-employer-carrier

relationship existed on or about 28 March 2012 when Newby suffered a “compensable

                                             1
                                   Cite as 2017 Ark. App. 527

injury to his cervical/trapezius area.” During the hearing Newby explained that he was

working for Century Industries, Inc. as a “catcher” in a process that involved making

wooden attic ladders. As he was pulling out a stuck piece of wood, Newby felt a “a pop”

and told the law judge that the pop was in his “lumbar area.” He said the sensation started

to worsen so he eventually went to the doctor and reported the injury to his supervisor

within a few days. When asked about his deposition testimony that the “pop” was just

under his shoulder blade, Newby replied, “No, I mean—which it was my shoulder. I had

like almost three injuries. My lower back first, then it went from my shoulder, then my

neck. So I didn’t tell [a] lie.”

       Newby testified that his cervical trapezius is “still a little sore and stuff,” that he takes

a muscle relaxer and Tylenol for it, and that he wanted additional medical treatment.

Newby also testified that he received workers’-compensation benefits while he was off work

but they ended sometime in December 2012. He was terminated from his employment

with Century in January 2013. According to Newby, his condition prevents him from

seeking employment in his previous (and strenuous) line of work because he is still

recovering from his cervical-trapezius and lower-back injuries.

       Newby’s medical records were entered as evidence.               Here are some relevant

highlights that the Commission found based on the record before it.

       On 30 March, two days after the work-related issue, Newby presented to Dr. Lewis

with right shoulder pain, among other things. There was no mention of lower-back pain

and no indication that the shoulder pain was work related.




                                                2
                                Cite as 2017 Ark. App. 527

       In April 2012, Newby returned to Dr. Lewis, who diagnosed him with

acromioclavicular joint sprain and placed him on restricted lifting duties. Newby then saw

Dr. Covington, who examined him and noted “tender taut spasms” in his right trapezius

muscles. Dr. Covington assessed a right trapezius strain and prescribed physical therapy.

She also restricted Newby to fifteen pounds of lifting, pulling, or pushing.

       In May 2012, Dr. Covington noted muscle spasms in Newby’s thoracic area and

ordered a trigger-point injection, continued physical therapy, and continued use of a muscle

stimulator. Newby did not progress in physical therapy and complained it was exacerbating

his pain. A subsequent MRI showed degenerative disc disease at C5-6 and C6-7 but no

acute findings. Newby continued with physical therapy and trigger-point injections.

       In July 2012, Newby received a change of physician from Dr. Covington to Dr.

Lewis. Dr. Lewis noted that Newby complained of neck and back pain and “Pt cervical,

thoracic & lumbar spine tender to palpation, w/muscle spasm” in September 2012.

       In October 2012, Dr. Seale performed an independent medical evaluation. The

exam showed “traumatic decrease range of motion” in Newby’s cervical spine and full range

of motion “without pain, tenderness, signs of instability or muscle spasms” in the lumbar

spine. Dr. Seale found no muscle spasms and stated that the x-rays and MRI showed only

degenerative changes.     Dr. Seale concluded that Newby was at maximum medical

improvement and recommended a functional-capacity exam. He also concluded that

Newby’s impairment rating should be 0% because there were no objective findings of acute

injury, no disc protrusions or fractures—there were only preexisting degenerative changes.




                                              3
                                Cite as 2017 Ark. App. 527

        Newby’s 27 November 2012 functional-capacity exam showed that his efforts were

unreliable and that he had “numerous signs of inconsistent effort including participation in

a series of tests to identify the presence of non-organic signs of low back pain.” In December

2012, Newby went to UAMS’s emergency department with severe muscle spasms in his

back and shoulder and reportedly said that he was out of hydrocodone. Records from

Century show that temporary total-disability benefits to Newby ended after 18 December

2012.

        Dr. Lewis assessed Newby as having lumbago (low-back pain) in January 2013, and

a later May 2014 lumbar MRI showed “a mild diffuse disc bulge at L4-5 with central annual

tear and minimal inferior migration of a centralized extrusion” and a “broad-based disc

protrusion at L5-S1 with central annular tear.”

        A June 2014 cervical MRI showed degenerative disc disease at C5-6 and C6-7. Dr.

Lewis’s examination noted that Newby complained of pain in his right shoulder, neck, and

his back. Dr. Lewis stated that his neurological examination was normal and that Newby

could perform all the functions of the neck and the arms and had full range of motion in

the lower back. Dr. Lewis gave Newby a 1% rating mainly due to his chronic pain.

        The law judge found that Newby did not prove by a preponderance of the evidence

that he suffered a compensable injury to his lower back; nor did he prove that he was entitled

to reasonable and necessary treatment of his alleged lower-back injury. As to Newby’s

compensable cervical-trapezius injury, the law judge found that he had not established that

he was entitled to additional medical treatment or additional temporary total-disability

benefits. Newby was not entitled to a permanent-impairment rating relating to his alleged

                                              4
                               Cite as 2017 Ark. App. 527

lower-back injury or his compensable cervical-trapezius injury. The Commission adopted

the law judge’s opinion (2–1) in January 2017. Newby appeals the Commission’s decision

to this court.

                                      II. Discussion

       On appeal, this court views the evidence and all reasonable inferences in the light

most favorable to the Commission’s decision and affirms that decision when it is supported

by substantial evidence. Wilhelm v. Parsons, 2016 Ark. App. 56, 481 S.W.3d 767. The

Commission determines where the preponderance of the evidence lies. Id. Substantial

evidence is evidence that a reasonable mind might accept as adequate to support a

conclusion. Id. There may be substantial evidence to support the Commission’s decision

even though we might have reached a different conclusion if we had sat as the trier of fact

or heard the case de novo. Id. It is exclusively within the province of the Commission to

determine the credibility and the weight to be accorded to each witness’s testimony. Id.

We will not reverse the Commission’s decision unless we are convinced that fair-minded

persons with the same facts before them could not have reached the conclusions arrived at

by the Commission. Id. Additionally, evidence is reviewed impartially, without giving any

benefit of the doubt to either party. Ark. Code Ann. § 11-9-704 (Repl. 2012).

                                  A. Low-Back Injury

       Newby first argues that the Commission’s finding that he failed to prove that he

suffered a compensable injury on 28 March 2012 to his lower back is not supported by

substantial evidence. To prove the occurrence of a specific-incident compensable injury,

the claimant must establish that (1) an injury occurred arising out of and in the scope of

                                            5
                                Cite as 2017 Ark. App. 527

employment; (2) the injury caused internal or external harm to the body that required

medical services or resulted in disability or death; (3) the injury is established by medical

evidence supported by objective findings as defined in Ark. Code Ann. § 11-9-102(16); and

(4) the injury was caused by a specific incident and is identifiable by time and place of

occurrence. Ark. Code Ann. § 11-9-102(4)(A)(i). The claimant must prove these elements

by a preponderance of the evidence. Ark. Code Ann. § 11-9-102(4).

       In this case, the injury to Newby’s lower back allegedly occurred on 28 March 2012.

Yet the first appearance of lower-back pain did not appear in Newby’s medical records until

he saw Dr. Lewis in the latter half of the summer of 2012. Dr. Lewis did not diagnose

Newby with lower-back pain—“lumbago”—until January 2013. While Dr. Lewis noted

that Newby’s symptoms were consistent with the MRI, he also wrote that “these problems

are degenerative, which means the symptomology is probably not related to his injury on

the job.” Newby’s initial deposition was that the “pop” occurred in his back, just under his

right shoulder blade. When asked to explain a later discrepancy during the administrative

hearing, he responded, “No, I mean . . . which it was my shoulder. I had like almost three

injuries. My lower back first, then it went from my shoulder, then my neck. So I didn’t

tell [a] lie.” Dr. Seale also noted that Newby had degenerative, preexisting changes in his

lower back.

       We hold that there was a substantial basis for the Commission to find that Newby

failed to establish a compensable lower-back injury. The Commission expressly discredited

Newby’s “clarification” that he suffered three distinct back injuries, one of which he alleged

was to his lower back. Considering all the evidence in the case, the Commission did not

                                              6
                                Cite as 2017 Ark. App. 527

see a causal connection between Newby’s lower-back pain (and MRI results) and his work-

related injury. Given the lapse of time between the injury and Newby’s complaints of

lower-back pain—and Dr. Seale’s and Dr. Lewis’s opinions that the objective findings on

the lower-back MRI showed degenerative, preexisting changes—we hold there was a

substantial basis for the denial of relief. Given this evidence, our standard of review, and

our deference to the Commission’s credibility findings, we affirm on this point.

                                    B. Healing Period

       Newby argues that his healing period has not ended because he is still healing and

Dr. Lewis gave him a 1% impairment rating for his chronic pain. An injured employee who

is totally incapacitated from earning wages and remains within his or her healing period is

entitled to temporary total disability. Riggs v. B & S Contractors, Inc., 2010 Ark. App. 554,

377 S.W.3d 466. The healing period continues until the employee is restored as much as

the permanent character of the injury will permit. Id. It ends when the underlying

condition causing the disability becomes stable and no treatment will improve it. Id. When

the healing period has ended is a fact-based question that the Commission must answer. Id.

       Here, the Commission found that Newby reached the end of his healing period on

27 November 2012 based on Dr. Seale’s conclusion that Newby had reached maximum

medical improvement. To the extent Newby had persistent pain in his cervical-trapezius

region, the Commission found that the pain, by itself, was not sufficient to extend the

healing period.

       We affirm the Commission’s decision. Dr. Seale agreed that Newby had reached

maximum improvement, released him from treatment, and rated him as 0% impairment on

                                             7
                                Cite as 2017 Ark. App. 527

the degree of permanent injury. The Commission could credit this medical opinion to

conclude that Newby’s healing period ended on 27 November 2012. The persistence of

pain may not, in and of itself, prevent a finding that the healing period is over if the

underlying condition has stabilized. Mad Butcher, Inc. v. Parker, 4 Ark. App. 124, 132, 628
S.W.2d 582, 586 (1982). As we discuss in the following section, no doctor recommended

surgery or physical therapy or any other course of treatment for Newby’s cervical-trapezius

injury to stabilize or treat that underlying condition. Substantial evidence supports the

Commission’s decision that Newby’s healing period ended on 27 November 2012.

           C. Additional-Medical Treatment for the Cervical-Trapezius Injury

       Newby also argues that he proved he needed additional medical treatment for his

cervical-trapezius injury, and the Commission erred by denying him additional treatment

after his healing period had ended. Century responds that the record contains substantial

evidence that Newby failed to prove an entitlement to additional treatment of his

compensable cervical-trapezius injury.

       “An employer shall promptly provide for an injured employee such medical . . .

services . . . as may be reasonably necessary in connection with the injury received by the

employee.” Ark. Code Ann. § 11-9-508(a) (Repl. 2012). The employee must prove, by a

preponderance of the evidence, that medical treatment is reasonable and necessary. Wal-

Mart Stores, Inc. v. Brown, 82 Ark. App. 600, 120 S.W.3d 153 (2003). What constitutes

reasonably necessary treatment is a question of fact for the Commission, which has the duty

to use its expertise to determine the soundness of medical evidence and to translate it into

findings of fact. Hamilton v. Gregory Trucking, 90 Ark. App. 248, 205 S.W.3d 181 (2005).

                                             8
                                Cite as 2017 Ark. App. 527

A claimant may be entitled to ongoing medical treatment after the healing period has ended

if the treatment is geared toward management of the compensable injury. Patchell v. Wal-

Mart Stores, Inc., 86 Ark. App. 230, 184 S.W.3d 31 (2004). When a claim for additional-

medical treatment has been denied because of the claimant’s failure to meet his or her burden

of proof, the substantial-evidence standard of review requires that we affirm if the

Commission’s opinion displays a substantial basis for the denial of relief. Goyne v. Crabtree

Contracting Co., 2009 Ark. App. 200, at 3, 301 S.W.3d 16, 18.

        Before his healing period ended, Newby received physical therapy, injections, and

prescription medication to treat his compensable injury. When asked at the hearing what

additional treatment he was seeking, Newby replied, “Probably therapy maybe. Some more

therapy or something.” Newby testified that he was taking a muscle relaxer and Tylenol,

but he also agreed that the prescription medication and physical therapy “did not really help

him.”

        Here, no doctor recommended that Newby receive surgery for his cervical-trapezius

condition as additional treatment. What is more, after the healing period there were no

further specific recommendations by medical professionals as to what treatments were

medically necessary to help Newby with his cervical-trapezius injury. While Newby was

taking prescription muscle relaxers to help with muscle spasms as late as March 2016 when

the administrative hearing was conducted, the record contains no doctor recommendation

of a certain course of treatment for Newby’s compensable cervical-trapezius injury. Given

this hole in the proof, the Commission found that Newby did not prove his entitlement to

additional medical treatment after his healing period ended because his physicians

                                             9
                                Cite as 2017 Ark. App. 527

recommended none. We do not reweigh evidence or determine a claimant’s credibility.

Because no doctor had recommended a certain course of treatment for Newby’s chronic

pain or muscle spasms, and Newby admitted the prescription medication and physical

therapy had not been helpful to him, we hold that substantial evidence supported the

Commission’s denial of additional medical-treatment benefits.

       Affirmed.

       GLADWIN and KLAPPENBACH, JJ., agree.

       R. Vincent Morris and Kenneth J. Chitwood, Law Student Admitted to Practice

Pursuant to Rule XV of the Rules Governing Admission to the Bar of the Supreme Court

under the Supervision of R. Vincent Morris, for appellant.

       Spicer Rudstrom, PLLC, by: Amy C. Markham, for appellees.




                                             10